DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 9, 12, 13, 21, 24, 25, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0396627 (Hwang, et al) in view of  United States Patent Application Publication CN 109076467 A.
Hwang, et al discloses a method for wireless communications (Abstract) by a user equipment (UE)(figure 1, #10), comprising: operating in a first mode that involves a first number of active beams for at least one of transmitting or receiving (paragraphs 281 and 286) and taking one or more actions to adapt one or more parameters related to a number of active beams used by the UE(#10) to change to a second number of active beams (paragraphs 281 and 287).  Hwang, et al does not disclose sending a request to adapt one or more parameters.  CN 109076467 A  teaches the use of sending a request to adapt one or more parameters for the purpose of UE may observe beam change and capable of transmitting the beam change request to the base station (“In some cases, the DL message is a beam change request response transmitted from the base station. In these examples, the UE may observe beam change and capable of transmitting the beam change request to the base station. In the example, the base station can use a random access channel (RACH) response in response to the beam change request sent by UE. In some cases, using a physical downlink shared channel (PDSCH) to transmit the beam change request response. the beam change request response can include an indication for multiple bits of the initial UL transmission of the UE power reserve.”
“In some cases, the UE 115 may be based on the UE 115-a or a channel alignment state to select a transmission configuration, channel or sub-area to be a beam change request. For example, UE 115 may first try to use PUCCH message to send the beam change request. if the channel condition is below a certain threshold, then the communication using PUCCH may not be successful. For example, conditions may have changed to that UE 115 may be unable to communicate using the PUCCH on the current active beam 205 degree. under the condition, the UE 115-a may determine information about the base station 105-sequence an alignment. if the time sequence alignment within a specified range (i.e., closely aligned), then the UE 115-a may attempt by the SR region of a RACH subframe (or reserved for RACH transmission, RACH frame of any other area) transmitting beam change request. However, if the timing alignment out of the specific range (i.e., not closely aligned), the UE 115 can use the RACH signaling transmission beam change request. When the primary access network the UE 115, the UE 115 can alternatively select RACH signaling.”
“In response to the beam change request or the interference indication message, the base station 105-a may be used one or more DL message (e.g., DL control information) to respond to the UE 115-a. In this case, the DL message can be a beam change request response. DL control message may include indicating the initial UL transmit power or transmit power adjust UL transmit power parameter. response of the beam change request can be based on UE115-a for sending transmission configuration of the beam change request or the interference indication. For example, if the UE 115-a after the beam changes the transmission of the RACH preamble, the base station 105-a may by a RACH response of initial UL power adjustment response. Similarly, if the UE 115-region (e.g., SR area) transmits a beam change request, the base station 105-a can with an initial transmit power adjustment of the beam change request response in the SR region in response to a RACH subframe not reserved for the RACH transmission.”).  Hence, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the use of sending a request to adapt one or more parameters for the purpose of UE may observe beam change and capable of transmitting the beam change request to the base station, as taught by CN 109076467 A, in the method for wireless communications of Hwang, et al in order to in response of sending a request for the  DL control message may include indicating the initial UL transmit power or transmit power adjust UL transmit power parameter.




Regarding claims 2, 14, 26, 29, Hwang, et al shows the one or more parameters comprise at least one of a maximum number of active beams or a maximum number of transmitter receiver points (TRPs) and taking actions comprise sending a request for a maximum number of TRPs less than a maximum number of TRPs supported in a network (paragraphs 286 and 287).
Regarding claims 9 and 21, note figure 2, paragraphs 272, 273, 280, etc. in Hwang, et al.
Regarding claim 13, Hwang, et al discloses method for wireless communications (Abstract) by a network entity, comprising communicating with a user equipment (UE) operating in a first mode that involves a first number of active beams for at least one of transmitting or receiving (paragraphs 231, 286) and taking one or more actions to adapt one or more parameters related to a number of active beams used by the UE to change to a second number of active beams (paragraphs 281, 287).
Regarding claims 25, this is an inherent apparatus version of  the claimed method of claim 1 and is rejected for the same reason as stated above.  Also note figure 14, #100, #130, 120 in Hwang, et al.
Regarding claims 28, this is an inherent apparatus version of  the claimed method of claim 13  and is rejected for the same reason as stated above.  Also note figure 14, #200, #230, 220 in Hwang, et al.
Regarding claims 12 and 24, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 






The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)  The "wherein" clause does not limit the process claim where the clause gave "meaning and purpose to the manipulative steps", nor limit the apparatus since not further  functions or physical limitation to the apparatus is claimed, but is only directed to parameters. Also note paragraphs 84 and 86 in Hwang, et al.
Some of the claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.



Claim(s) 1, 12, 13, 24, 25, 28 rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 3509340 (Geng, et al) in view of United States Patent Application Publication CN 109076467 A.
Geng, et al discloses a method for wireless communications (Abstract) by a user equipment (UE)(figures 818 and 19), comprising operating in a first mode that involves a first number of active beams for at least one of transmitting or receiving (paragraphs 4, 216, 221, 225, et al) and taking one or more actions to adapt one or more parameters related to a number of active beams used by the UE to change to a second number of active beams (paragraphs 4, 225).
Geng, et al does not disclose sending a request to adapt one or more parameters.  CN 109076467 A teaches the use of sending a request to adapt one or more parameters for the purpose of UE may observe beam change and capable of transmitting the beam change request to the base station (“In some cases, the DL message is a beam change request response transmitted from the base station. In these examples, the UE may observe beam change and capable of transmitting the beam change request to the base station. In the example, the base station can use a random access channel (RACH) response in response to the beam change request sent by UE. In some cases, using a physical downlink shared channel (PDSCH) to transmit the beam change request response. the beam change request response can include an indication for multiple bits of the initial UL transmission of the UE power reserve.”
“In some cases, the UE 115 may be based on the UE 115-a or a channel alignment state to select a transmission configuration, channel or sub-area to be a beam change request. For example, UE 115 may first try to use PUCCH message to send the beam change request. if the channel condition is below a certain threshold, then the communication using PUCCH may not be successful. For example, conditions may have changed to that UE 115 may be unable to communicate using the PUCCH on the current active beam 205 degree. under the condition, the UE 115-a may determine information about the base station 105-sequence an alignment. if the time sequence alignment within a specified range (i.e., closely aligned), then the UE 115-a may attempt by the SR region of a RACH subframe (or reserved for RACH transmission, RACH frame of any other area) transmitting beam change request. However, if the timing alignment out of the specific range (i.e., not closely aligned), the UE 115 can use the RACH signaling transmission beam change request. When the primary access network the UE 115, the UE 115 can alternatively select RACH signaling.”
“In response to the beam change request or the interference indication message, the base station 105-a may be used one or more DL message (e.g., DL control information) to respond to the UE 115-a. In this case, the DL message can be a beam change request response. DL control message may include indicating the initial UL transmit power or transmit power adjust UL transmit power parameter. response of the beam change request can be based on UE115-a for sending transmission configuration of the beam change request or the interference indication. For example, if the UE 115-a after the beam changes the transmission of the RACH preamble, the base station 105-a may by a RACH response of initial UL power adjustment response. Similarly, if the UE 115-region (e.g., SR area) transmits a beam change request, the base station 105-a can with an initial transmit power adjustment of the beam change request response in the SR region in response to a RACH subframe not reserved for the RACH transmission.”).  Hence, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the use of sending a request to adapt one or more parameters for the purpose of UE may observe beam change and capable of transmitting the beam change request to the base station, as taught by CN 109076467 A, in the method for wireless communications of Geng, et al in order to in response of sending a request for the  DL control message may include indicating the initial UL transmit power or transmit power adjust UL transmit power parameter.
Regarding claim 13, Geng, et al discloses method for wireless communications (Abstract)  by a network entity, comprising communicating with a user equipment (UE) operating in a first mode that involves a first number of active beams for at least one of transmitting or receiving (figures 20, 21) and taking one or more actions to adapt one or more parameters related to a number of active beams used by the UE to change to a second number of active beams (paragraphs 4, 216, 221, 225, etc).
Regarding claim 25, this is an inherent apparatus version of  the claimed method of claim 1 and is rejected for the same reason as stated above.  Also note figures 118, 119, #11 and claim 61.
Regarding claims 28, this is an inherent apparatus version of  the claimed method of claim 13  and is rejected for the same reason as stated above.  Also note figures 20 and 21, #32 and claim 62.
Regarding claims 12 and 24, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 


The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)  The "wherein" clause does not limit the process claim where the clause gave "meaning and purpose to the manipulative steps", nor limit the apparatus since not further  functions or physical limitation to the apparatus is claimed, but is only directed to parameters. 
Some of the claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.




Claims 3, 4, 14, 15, 16, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0396627 (Hwang, et al) in view of United States Patent Application Publication CN 109076467 A and in further view of United States Patent Application Publication 2020/0252100 (Jacobs, et al),
Hwang, et al discloses all subject matter, note the above paragraphs, except for taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode.  Jacobs, et al teaches the use of taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode for the purpose of network system can wirelessly communicate with a user equipment in traffic mode and in a virtual transmit-receive point mode, note paragraphs 53 and 136.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode for the purpose of network system can wirelessly communicate with a user equipment in traffic mode and in a virtual transmit-receive point mode, as taught by Jacobs, et al, in the method for wireless communications by a user equipment (UE) or network entity of Hwang, et al in view of United States Patent Application Publication CN 109076467 A in order for the network system can signal a particular user equipment to operate in the virtual transmit-receive point mode.
Regarding claim 4 and 16, note paragraph 53 showing FDM mode in Jacobs, et al.
Some of the claims are in alternative form.



The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 10, 11, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0396627 (Hwang, et al) in view of United States Patent Application Publication CN 109076467 A and in further view of United States Patent 8,199,686 (Donovan).
Hwang, et al discloses all subject matter, note the above paragraphs, except for the signaling comprises a wakeup signal before an on duration of a low power state.  Donovan teaches the use of a signaling comprises a wakeup signal before an on duration of a low power state for the purpose of a media access control (MAC) device that controls transitions between an active mode and a low power mode, note paragraph 34, “The duration that the wireless network communications device 80 operates in the low power mode varies. The duration depends on the position that the client station including the wireless network communications device 80 holds in the station access sequence. If the wireless network communications device 80 is not triggered during the low power mode by an external or host wakeup signal, it returns to the active mode before the start of the next beacon.”  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of a signal comprises a wakeup signal before an on duration of a low power state for the purpose of a media access control (MAC) device that controls transitions between an active mode and a low power mode, as taught by Donovan, in the method for wireless communications by a user equipment (UE) or network entity of Hwang, et al in view of United States Patent Application Publication CN 109076467 A and in further view of in order for an RF transceiver receiving a timing beacon from the AP.

Regarding claims 11 and 23, paragraphs 76, 77, 85, 155, etc. in Hwang, et al.  Also, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)




The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 3, 4, 14, 15, 16, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 3509340 (Geng, et al) in view of United States Patent Application Publication CN 109076467 A and in further view of United States Patent Application Publication 2020/0252100 (Jacobs, et al),
Geng, et al discloses all subject matter, note the above paragraphs, except for taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode. 
 Jacobs, et al teaches the use of taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode for the purpose of network system can wirelessly communicate with a user equipment in traffic mode and in a virtual transmit-receive point mode, note paragraphs 53 and 136.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of taking one or more actions comprises sending a request to change at least one transmitter receiver point (TRP) operating mode to a TRP different than the UE indicated it supports via UE capability and enabling time division multiplexing (TDM) mode for the purpose of network system can wirelessly communicate with a user equipment in traffic mode and in a virtual transmit-receive point mode, as taught by Jacobs, et al, in the method for wireless communications by a user equipment (UE) or network entity of Geng, et al in view of United States Patent Application Publication CN 109076467 A in order for the network system can signal a particular user equipment to operate in the virtual transmit-receive point mode.
Regarding claim 4 and 16, note paragraph 53 showing FDM mode in Jacobs, et al.
Some of the claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 10, 11, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 3509340 (Geng, et al) in view of United States Patent Application Publication CN 109076467 A and in further view of n view of United States Patent 8,199,686 (Donovan).
Geng, et al discloses all subject matter, note the above paragraphs, except for the signaling comprises a wakeup signal before an on duration of a low power state.  
Donovan teaches the use of a signaling comprises a wakeup signal before an on duration of a low power state for the purpose of a media access control (MAC) device that controls transitions between an active mode and a low power mode, note paragraph 34, “The duration that the wireless network communications device 80 operates in the low power mode varies. The duration depends on the position that the client station including the wireless network communications device 80 holds in the station access sequence. If the wireless network communications device 80 is not triggered during the low power mode by an external or host wakeup signal, it returns to the active mode before the start of the next beacon.”  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of a signal comprises a wakeup signal before an on duration of a low power state for the purpose of a media access control (MAC) device that controls transitions between an active mode and a low power mode, as taught by Donovan, in the method for wireless communications by a user equipment (UE) or network entity of Hwang, et al in view of United States Patent Application Publication CN 109076467 A in order for an RF transceiver receiving a timing beacon from the AP.
Regarding claims 11 and 23, paragraphs 76, 77, 85, 155, etc. in Geng, et al.  Also, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)


The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
Claims 5-8, 17-20, are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. During examination of a patent application, a claim is given its broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitation that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only limited further searching and/or consideration by the examiner, you should consider requesting consideration of the response under AFCP 2.0.



If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645